--------------------------------------------------------------------------------

--------------------------------------------------------------------------------





 
Lease
 


relating to


 
Part of Unit 8
 


between


 
Quentin King
 


and


 
Clean Power Technologies Limited
 

 
 

--------------------------------------------------------------------------------

 

 
Contents
 


Clause
1.             Interpretation 
2.             Grant 
3.             Ancillary rights 
4.             Rights excepted and reserved 
5.             Third party rights 
6.             The Annual Rent
7.             Insurance 
8.             Rates and taxes 
9.             Utilities
10.           Common Items 
11.           VAT 
12.           Default interest and interest 
13.           Costs 
14.           Compensation on vacating 
15.           No deduction, counterclaim or set-off 
16.           Assignments 
17.           Underlettings 
18.           Sharing occupation 
19.           Charging 
20.           Prohibition of other dealings 
21.           Registration and notification of dealings and occupation 
22.           Prohibition of noting lease on the Landlord's title
23.           Repairs 
24.           Decoration 
25.           Alterations 
26.           Signs, aerials and masts 
27.           Returning the Property to the Landlord 
28.           Use 
29.           Compliance with laws 
30.           Encroachments, obstructions and acquisition of rights 
31.           Remedy breaches
32.           Indemnity 
33.           Covenant for quiet enjoyment of the Landlord 
34.           Guarantee and indemnity 
35.           Condition for re-entry 
36.           Liability 
37.           Entire agreement and exclusion of representations
38.           Notices, consents and approvals
39.           Governing law and jurisdiction 
40.           Contracts (Rights of Third Parties) Act 1999 
41.           Landlord and Tenant (Covenants) Act 1995 



 
 

--------------------------------------------------------------------------------

 

PRESCRIBED CLAUSES
 
The following clauses are prescribed under rule 58A of the Land Registration
Rules 2003.


LR1. Date of lease /d/13 November 2008
 
LR2. Title number(s)
 
LR2.1 Landlord's title number(s)
 
ESX231882
 
LR2.2 Other title numbers
 
 None
 
LR3. Parties to this lease
 
Landlord
 
Quentin King of Unit 8, E Plan Industrial Estate, New Road, Newhaven, East
Sussex, BN9 0EH, United Kingdom.
 
Tenant
 
Clean Power Technologies Limited, a company incorporated and registered in
England and Wales with company number 05812360, whose registered office is at
Wiston House, 1 Wiston Avenue, Worthing, West Sussex, BN14 7QL.
 
Other parties
 
None.
 
LR4. Property


In the case of a conflict between this clause and the remainder of this lease
then, for the purposes of registration, this clause shall prevail.


See the definition of " Property " in clause 1.1 of this lease.


LR5. Prescribed statements etc.


None.


 
1

--------------------------------------------------------------------------------

 
LR6. Term for which the Property is leased


The term as specified in this lease at clause 1.1 in the definition of
"Contractual Term".


LR7. Premium


None.


LR8. Prohibitions or restrictions on disposing of this lease


This lease contains a provision that prohibits or restricts dispositions.


LR9. Rights of acquisition etc.
 
LR9.1 Tenant's contractual rights to renew this lease, to acquire the reversion
or another lease of the Property, or to acquire an interest in other land
 
None.
 
LR9.2 Tenant's covenant to (or offer to) surrender this lease
 
None.
 
LR9.3 Landlord's contractual rights to acquire this lease
 
None.
 
LR10. Restrictive covenants given in this lease by the Landlord in respect of
land other than the Property


None.


LR11. Easements
 
LR11.1 Easements granted by this lease for the benefit of the Property
 
The easements as specified in clause 3 of this lease.
 
LR11.2 Easements granted or reserved by this lease over the Property for the
benefit of other property
 
 
2

--------------------------------------------------------------------------------

 
 
The easements as specified in clause 4 and clause 5.2 of this lease.
 


LR12. Estate rentcharge burdening the Property


None.


LR13. Application for standard form of restriction
None.


LR14. Declaration of trust where there is more than one person comprising the
Tenant



 
3

--------------------------------------------------------------------------------

 

THIS  LEASE is dated /d/13 November 2008
 
Parties
 
(1)  
Quentin King of Unit 8, E Plan Industrial Estate, New Road, Newhaven, East
Sussex, BN9 0EH, United Kingdom (Landlord).

 
(2)  
Clean Power Technologies Limited, a company incorporated and registered in
England and Wales with company number 05812360, whose registered office is at
Wiston House, 1 Wiston Avenue, Worthing, West Sussex, BN14 7QL (Tenant).

 
Agreed Terms
 
1.  
Interpretation

 
1.1  
The definitions and rules of interpretation set out in this clause 1.1 apply to
this lease.

 
1954 Act: Landlord and Tenant Act 1954.
 
Annual Rent: rent at the initial rate of £15,000 per annum and any interim rent
determined under the 1954 Act.
 
CDM Regulations: the Construction (Design and Management) Regulations 2007.
 
Contractual Term: a term of years beginning on, and including the date of this
lease and ending on, and including /d/12 November 2013
 
Default Interest Rate: 4% above the Interest Rate.
 
Insurance Rent: the aggregate in each year of the gross cost of the premium
before any discount or commission for the insurance of:
 
(a)  
the Property, other than any plate glass, for its full reinstatement cost
(taking inflation of building costs into account) against loss or damage by or
in consequence of the Insured Risks, including costs of demolition, site
clearance, site protection and shoring-up, professionals' and statutory fees and
incidental expenses, the cost of any work which may be required under any law
and VAT in respect of all those costs, fees and expenses;

 
(b)  
loss of Annual Rent of the Property for five years; and

 
(c)  
any insurance premium tax payable on the above.

 
Insured Risks: means fire, explosion, lightning, earthquake, storm, flood,
bursting and overflowing of water tanks, apparatus or pipes, impact by aircraft
and articles dropped from them, impact by vehicles, riot, civil commotion and
any other risks against which the Landlord decides to insure against from time
to time and Insured Risk means any one of the Insured Risks.
 
 
4

--------------------------------------------------------------------------------

 
Interest Rate: interest at the base lending rate from time to time of Barclays
Bank PLC, or if that base lending rate stops being used or published then at a
comparable commercial rate reasonably determined by the Landlord.
 
Landlord's Neighbouring Property: each and every part of the adjoining and
neighbouring property and building in which the Landlord has an interest
registered with title number ESX231882 shown edged in green on the attached Plan
 
Permitted Use: Warehouse within Use Classes B1 or B2 of the Town and Country
Planning (Use Classes) Order 1987 as at the date this lease is granted.
 
Plan: the Plan attached to this lease
 
Property: Unit 8 E Plan Industrial Estate, New Road, East Sussex, Newhaven, BN9
0EH, England shown edged red on the Plan
 
Rent Payment Dates: 25 March, 24 June, 29 September and 25 December.
 
Reservations: all of the rights excepted, reserved and granted to the Landlord
by this lease.
 
Service Charge: a fair and reasonable proportion of any cost or expense incurred
by the Landlord in relation to sums due under the Transfer dated 20th November
1998 referred to at entry 3 of the Property Register and entry 7 of the Charges
Register of title number ESX231882
 
Service Media: the lifts and lift machinery and equipment and all media for the
supply or removal of the Utilities and all structures, machinery and equipment
ancillary to those media.
 
Third Party Rights: all rights, covenants and restrictions affecting the
Property including the matters referred to at the date of this lease in the
property register and the charges register of title number ESX231882
 
Utilities:  heat, air conditioning, electricity, gas, water, sewage,
telecommunications, data and other services and utilities supplied or removed
via the Service Media.
 
VAT: value added tax chargeable under the Value Added Tax Act 1994 or any
similar replacement or additional tax.
 
1.2  
A reference to this lease, except a reference to the date of this lease or to
the grant of the lease, is a reference to this deed and any deed, licence,
consent, approval or other instrument supplemental to it.

 
1.3  
A reference to the Landlord includes a reference to the person entitled to the
immediate reversion to this lease. A reference to the Tenant includes a
reference to its successors in title and assigns. A reference to a guarantor is
to any guarantor of the tenant covenants of this lease including a guarantor who
has entered into an authorised guarantee agreement.

 
 
5

--------------------------------------------------------------------------------

 
 
1.4  
In relation to any payment, a reference to a fair proportion is to a fair
proportion of the total amount payable, determined conclusively (except as to
questions of law) by the Landlord.

 
1.5  
The expressions landlord covenant and tenant covenant each has the meaning given
to it by the Landlord and Tenant (Covenants) Act 1995.

 
1.6  
Unless the context otherwise requires, a reference to the Property is to the
whole and any part of it.

 
1.7  
A reference to the term is to the Contractual Term and any agreed or statutory
continuation of this lease.

 
1.8  
A reference to the end of the term is to the end of the term however it ends.

 
1.9  
References to the perpetuity period are to the period of 80 years from the
commencement of the term and that period is the perpetuity period for the
purposes of section 1 of the Perpetuities and Accumulations Act 1964.

 
1.10  
References to the consent of the Landlord are to the consent of the Landlord
given in accordance with clause 40.4 and references to the approval of the
Landlord are to the approval of the Landlord given in accordance with clause
40.5.

 
1.11  
A Working Day is any day which is not a Saturday, a Sunday, a bank holiday or a
public holiday in England.

 
1.12  
Unless otherwise specified, a reference to a particular law is a reference to it
as it is in force for the time being, taking account of any amendment,
extension, application or re-enactment and includes any subordinate laws for the
time being in force made under it and all orders, notices, codes of practice and
guidance made under it.

 
1.13  
A reference to laws in general is to all local, national and directly applicable
supra-national laws in force for the time being, taking account of any
amendment, extension, application or re-enactment and includes any subordinate
laws for the time being in force made under them and all orders, notices, codes
of practice and guidance made under them.

 
1.14  
Any obligation in this lease on the Tenant not to do something includes an
obligation not to agree to or suffer that thing to be done and an obligation to
use best endeavours to prevent that thing being done by another person.

 
 
6

--------------------------------------------------------------------------------

 
1.15  
Unless the context otherwise requires, where the words include(s) or including
are used in this lease, they are deemed to have the words "without limitation"
following them.

 
1.16  
A person includes a corporate or unincorporated body.

 
1.17  
References to writing or written do not include faxes or email.

 
1.18  
Except where a contrary intention appears, a reference to a clause or schedule,
is a reference to a clause of, or schedule to, this lease and a reference in a
schedule to a paragraph is to a paragraph of that schedule.

 
1.19  
Clause, schedule and paragraph headings do not affect the interpretation of this
lease.

 
2.  
Grant

 
2.1  
The Landlord lets the Property to the Tenant for the Contractual Term.

 
2.2  
The grant is made together with the ancillary rights set out in clause 3,
excepting and reserving to the Landlord the rights set out in clause 4, and
subject to the Third Party Rights.

 
2.3  
The grant is made with the Tenant paying the following as rent to the Landlord:

 
(a)  
the Annual Rent and all VAT in respect of it;

 
(b)  
the Insurance Rent and all VAT in respect of it;

 
(c)  
all interest payable under this lease; and

 
(d)  
all other sums due under this lease.

 
3.  
Ancillary rights

 
Neither the grant of this lease nor anything in it confers any right over
neighbouring property nor is to be taken to show that the Tenant may have any
right over neighbouring property, and section 62 of the Law of Property Act 1925
does not apply to this lease.
 
4.  
Rights excepted and reserved

 
4.1  
The following rights are excepted and reserved from this lease to the Landlord
for the benefit of the Landlord's Neighbouring Property and to the extent
possible for the benefit of any neighbouring or adjoining property in which the
Landlord acquires an interest during the term:

 
 
7

--------------------------------------------------------------------------------

 
(a)  
rights of light, air, support and protection to the extent those rights are
capable of being enjoyed at any time during the term;

 
(b)  
the right to use and to connect into Service Media at the Property which are in
existence at the date of this lease or which are installed or constructed during
the period of 80 years from the commencement of the term (and that period is the
perpetuity period for the purposes of section 1 of the Perpetuities and
Accumulations Act 1964);

 
(c)  
at any time during the term, the full and free right to develop the Landlord's
Neighbouring Property and any neighbouring or adjoining property in which the
Landlord acquires an interest during the Contractual Term as the Landlord may
think fit;

 
(d)  
the right to erect scaffolding at the Property and attach it to any building or
structure on the Property in connection with any of the Reservations;

 
(e)  
the right to attach any structure, fixture or fitting to the boundary of the
Property in connection with any of the Reservations; and

 
(f)  
the right to re-route any Service Media at or serving the Property or re-route
any means of access to or egress from the Property,

 
 notwithstanding that the exercise of any of the Reservations or the works
carried out pursuant to them result in a reduction in the flow of light or air
to the Property or loss of amenity for the Property.
 
4.2  
The Landlord reserves the right to enter the Property:

 
(a)  
to repair, maintain or replace any Service Media or structure relating to any of
the Reservations; and

 
(b)  
for any other purpose mentioned in or connected with:

 
(i)  
this lease;

 
(ii)  
the Reservations; and

 
(iii)  
the interest of the Landlord in the Property.

 
4.3  
The Reservations may be exercised by the Landlord and by anyone else who is or
becomes entitled to exercise them, and by anyone authorised by the Landlord.

 
4.4  
The Tenant shall allow all those entitled to exercise any right to enter the
Property, to do so with their workers, contractors, agents and professional
advisors, and to enter the Property at any reasonable time (whether or not
during usual business hours) and, except in the case of an emergency, after
having given reasonable written notice to the Tenant.

 
4.5  
No party exercising any of the Reservations, nor its workers, contractors,
agents and professional advisors, shall be liable to the Tenant or to any
undertenant or other occupier of or person at the Property for any loss, damage,
injury, nuisance or inconvenience arising by reason of its exercising any of the
Reservations except for:

 
 
8

--------------------------------------------------------------------------------

 
(a)  
physical damage to the Property; or

 
(b)  
any loss, damage, injury, nuisance or inconvenience in relation to which the law
prevents the Landlord from excluding liability.

 
5.  
Third party rights

 
5.1  
The Tenant shall comply with all obligations on the Landlord relating to the
Third Party Rights (insofar as those obligations relate to the Property) and
shall not do anything (even if otherwise permitted by this lease) that may
interfere with any Third Party Right.

 
5.2  
The Tenant shall allow the Landlord and any other person authorised by the terms
of the Third Party Right to enter the Property in accordance with its terms.

 
6.  
The Annual Rent

 
6.1  
The Tenant shall pay the Annual Rent and any VAT in respect of it by four equal
instalments in advance on or before the Rent Payment Dates. The payments shall
be made by banker's standing order or by any other method that the Landlord
requires at any time by giving notice to the Tenant.

 
6.2  
The first instalment of the Annual Rent and any VAT in respect of it shall be
made on the date of this lease and shall be the proportion, calculated on a
daily basis, in respect of the period from the date of this lease until the day
before the next Rent Payment Date.

 
7.  
Service Charge

 
7.1  
The Tenant shall pay the Service Charge and any VAT in respect of it within 7
days of written  demand to the Landlord.

 
8.  
Insurance

 
8.1  
Subject to clause 8.2, the Landlord shall keep the Property (other than any
plate glass at the Property) insured against loss or damage by the Insured Risks
for the sum which the Landlord considers to be its full reinstatement cost
(taking inflation of building costs into account). The Landlord shall not be
obliged to insure any part of the Property installed by the Tenant.

 
8.2  
The obligation of the Landlord to insure is subject to:

 
 
9

--------------------------------------------------------------------------------

 
(a)  
any exclusions, limitations, excesses and conditions that may be imposed by the
insurers;

 
(b)  
insurance being available in the London insurance market on reasonable terms
acceptable to the Landlord; and

 
(c)  
in relation to Insured Risks resulting from an act of terrorism, the Landlord
having (from time to time) extended its insurance cover to damage resulting from
any such act.

 
8.3  
The Tenant shall pay to the Landlord on demand:

 
(a)  
the Insurance Rent;

 
(b)  
any amount that is deducted or disallowed by the insurers pursuant to any excess
provision in the insurance policy; and

 
(c)  
any costs that the Landlord incurs in obtaining a valuation of the Property for
insurance purposes.

 
If the Landlord insures the Property together with other land, the amount of the
Insurance Rent shall be a fair proportion of the total for the Property and the
other land.
 
8.4  
The Tenant shall:

 
(a)  
give the Landlord notice immediately any matter occurs that any insurer or
underwriter may treat as material in deciding whether or on what terms to insure
or to continue to insure the Property;

 
(b)  
not do or omit anything as a result of which any policy of insurance of the
Property or any neighbouring property may become void or voidable or otherwise
prejudiced, or the payment of any policy money may be withheld, nor (unless the
Tenant has previously notified the Landlord and has paid any increased or
additional premium) anything as a result of which any increased or additional
insurance premium may become payable;

 
(c)  
comply at all times with the requirements and recommendations of the insurers
relating to the Property;

 
(d)  
give the Landlord immediate notice of the occurrence of any damage or loss
relating to the Property arising from an Insured Risks;

 
(e)  
not effect any insurance of the Property (except any plate glass at the
Property), but if it becomes entitled to the benefit of any insurance proceeds
in respect of the Property (other than in respect of plate glass) pay those
proceeds or cause them to be paid to the Landlord; and

 
(f)  
pay the Landlord an amount equal to any insurance money that the insurers of the
Property refuse to pay by reason of any act or omission of the Tenant or any
undertenant, their workers, contractors or agents or any person at the Property
with the actual or implied authority of any of them.

 
 
10

--------------------------------------------------------------------------------

 
8.5  
The Landlord shall, subject to obtaining all necessary planning and other
consents, use all insurance money received (other than for loss of rent) to
repair the damage for which the money has been received or (as the case may be)
in rebuilding the Property. The Landlord shall not be obliged to:

 
(a)  
provide accommodation identical in layout or design so long as accommodation
reasonably equivalent to that previously at the Property is provided; or

 
(b)  
repair or rebuild if the Tenant has failed to pay any of the Insurance Rent; or

 
(c)  
repair or rebuild the Property after a notice has been served pursuant to clause
8.7 .

 
8.6  
If the Property is damaged or destroyed by an Insured Risk so as to be unfit for
occupation and use then, unless the policy of insurance of the Property has been
vitiated in whole or in part in consequence of any act or omission of the
Tenant, any undertenant or their respective workers, contractors or agents or
any other person on the Property with the actual or implied authority of any of
them, payment of the Annual Rent, or a fair proportion of it according to the
nature and extent of the damage, shall be suspended until the Property has been
reinstated and made fit for occupation and use, or until the end of five years
from the date of damage or destruction, if sooner.

 
8.7  
If, following damage to or destruction of the Property, the Landlord considers
that it is impossible or impractical to reinstate the Property, the Landlord may
terminate this lease by giving 3 month's written notice to the Tenant. On giving
notice this lease shall determine but this shall be without prejudice to any
right or remedy of the Landlord in respect of any breach of tenant covenants of
this lease. Any proceeds of the insurance (other than any insurance for plate
glass) shall belong to the Landlord.

 
9.  
Rates and taxes

 
9.1  
The Tenant shall pay all present and future rates, taxes and other impositions
payable in respect of the Property, its use and any works carried out there,
other than:

 
(a)  
any taxes payable by the Landlord in connection with any dealing with or
disposition of the reversion to this lease; or

 
(b)  
any taxes, other than VAT and insurance premium tax, payable by the Landlord by
reason of the receipt of any of the rents due under this lease.

 
9.2  
If any rates, taxes or other impositions are payable in respect of the Property
together with other property, the Tenant shall pay a fair proportion of the
amount payable.

 
9.3  
The Tenant shall not make any proposal to alter the rateable value of the
Property or that value as it appears on any draft rating list, without the
approval of the Landlord.

 
 
11

--------------------------------------------------------------------------------

 
 
9.4  
If, after the end of the term, the Landlord loses rating relief (or any similar
relief or exemption) because it has been allowed to the Tenant, then the Tenant
shall pay the Landlord an amount equal to the relief or exemption that the
Landlord has lost.

 
10.  
Utilities

 
10.1  
The Tenant shall pay all costs in connection with the supply and removal of the
Utilities directly to and from the Property.

 
10.2  
If any of those costs are payable in relation to the Property together with
other property, the Tenant shall pay a fair proportion of all those costs.

 
10.3  
The Tenant shall comply with all laws and with any recommendations of the
relevant suppliers relating to the use of those Utilities.

 
11.  
Common Items

 
11.1  
The Tenant shall pay the Landlord on demand a fair proportion of all costs
payable for the maintenance, repair, and renewal of all Service Media,
structures and other items used or capable of being used by the Property in
common with other property.

 
11.2  
The Tenant shall comply with all reasonable regulations the Landlord may make
from time to time in connection with the use of any of those Service Media,
structures or other items.

 
12.  
VAT

 
12.1  
All sums payable by the Tenant are exclusive of any VAT that may be chargeable.
The Tenant shall pay VAT in respect of all taxable supplies made to it in
connection with this lease on the due date for making any payment or, if
earlier, the date on which that supply is made for VAT purposes.

 
12.2  
Every obligation on the Tenant, under or in connection with this lease, to pay
the Landlord or any other person any sum by way of a refund or indemnity, shall
include an obligation to pay an amount equal to any VAT incurred on that sum by
the Landlord or other person except, to the extent that the Landlord or other
person obtains credit for such VAT under the Value Added Tax Act 1994.

 
13.  
Default interest and interest

 
13.1  
If any Annual Rent or any other money payable under this lease has not been paid
by the date it is due, whether it has been formally demanded or not, the Tenant
shall pay the Landlord interest at the Default Interest Rate (both before and
after any judgment) on that amount for the period from the due date to and
including the date of payment.

 
 
12

--------------------------------------------------------------------------------

 
 
13.2  
If the Landlord does not demand or accept any Annual Rent or other money due or
tendered under this lease because the Landlord reasonably believes that the
Tenant is in breach of any of the tenant covenants of this lease, then the
Tenant shall, when that amount is accepted by the Landlord, also pay interest at
the Interest Rate on that amount for the period from the date the amount (or
each part of it) became due until the date it is accepted by the Landlord.

 
14.  
Costs

 
14.1  
The Tenant shall pay the costs and expenses of the Landlord including any
solicitors' or other professionals' costs and expenses (incurred both during and
after the end of the term) in connection with or in contemplation of:

 
(a)  
the enforcement of the tenant covenants of this lease;

 
(b)  
serving any notice in connection with this lease under section 146 or 147 of the
Law of Property Act 1925 or taking any proceedings under either of those
sections, notwithstanding that forfeiture is avoided otherwise than by relief
granted by the court;

 
(c)  
serving any notice in connection with this lease under section 17 of the
Landlord and Tenant (Covenants) Act 1995;

 
(d)  
the preparation and service of a schedule of dilapidations in connection with
this lease; and

 
(e)  
any consent or approval applied for under this lease, whether or not it is
granted (unless the consent or approval is unreasonably withheld by the Landlord
in circumstances where the Landlord is not unreasonably to withhold it ).

 
14.2  
Where the Tenant is obliged to pay or indemnify the Landlord against any
solicitors' or other professionals' costs and expenses (whether under this or
any other clause of this lease) that obligation extends to those costs and
expenses assessed on a full indemnity basis.

 
15.  
Compensation on vacating

 
Any right of the Tenant or anyone deriving title under the Tenant to claim
compensation from the Landlord on leaving the Property under the Landlord and
Tenant Act 1927 or the 1954 Act is excluded, except to the extent that the
legislation prevents that right being excluded.
 
 
13

--------------------------------------------------------------------------------

 
 
16.  
No deduction, counterclaim or set-off

 
The Annual Rent and all other money due under this lease are to be paid by the
Tenant or any guarantor (as the case may be) without deduction, counterclaim or
set-off.
 
17.  
Assignments

 
17.1  
The Tenant shall not assign the whole of this lease without the consent of the
Landlord, such consent not to be unreasonably withheld.

 
17.2  
The Tenant shall not assign part only of this lease.

 
17.3  
The Landlord and the Tenant agree that for the purposes of section 19(1A) of the
Landlord and Tenant Act 1927 the Landlord may give its consent to an assignment
subject to all or any of the following conditions:

 
(a)  
a condition that the assignor (and any former tenant who because of section 11
of the Landlord and Tenant (Covenants) Act 1995 has not been released from the
tenant covenants of this lease) enters into an authorised guarantee agreement
which:

 
(i)  
is in respect of all the tenant covenants of this lease;

 
(ii)  
is in respect of the period beginning with the date the assignee becomes bound
by those covenants and ending on the date when the assignee is released from
those covenants by virtue of section 5 of the Landlord and Tenant (Covenants)
Act 1995;

 
(iii)  
imposes principal debtor liability on the assignor (and any former tenant);

 
(iv)  
requires (in the event of a disclaimer of liability under this lease) the
assignor (or former tenant as the case may be) to enter into a new tenancy for a
term equal to the unexpired residue of the Contractual Term; and

 
(v)  
is otherwise in a form reasonably required by the Landlord; and

 
(b)  
a condition that a person of standing acceptable to the Landlord enters into a
guarantee and indemnity of the tenant covenants of this lease in the form
reasonably required by the Landlord (but with such amendments and additions as
the Landlord may reasonably require).

 
17.4  
The Landlord and the Tenant agree that for the purposes of section 19(1A) of the
Landlord and Tenant Act 1927 the Landlord may refuse its consent to an
assignment if any Annual Rent or other money due under this lease is
outstanding.

 
 
14

--------------------------------------------------------------------------------

 
17.5  
Nothing in this clause 17 shall prevent the Landlord from giving consent subject
to any other reasonable condition, nor from refusing consent to an assignment in
any other circumstance where it is reasonable to do so.

 
18.  
Underlettings

 
18.1  
The Tenant shall not underlet the whole of the Property except in accordance
with this clause 18 nor without the consent of the Landlord, such consent not to
be unreasonably withheld.

 
18.2  
The Tenant shall not underlet part only of the Property.

 
18.3  
The Tenant shall not underlet the Property:

 
(a)  
together with any property or any right over property that is not included
within this lease

 
(b)  
at a fine or premium or reverse premium

 
(c)  
allowing any rent free period to the undertenant

 
(d)  
without the Tenant having first procured that the prospective undertenant has
entered into such confidentiality undertakings with the Landlord regarding the
proposed underlease that the Landlord may in its absolute discretion require

 
18.4  
The Tenant shall not underlet the Property unless, before the underlease is
granted, the Tenant has given the Landlord:

 
(a)  
a certified copy of the notice served on the undertenant, as required by section
38A(3)(a) of the 1954 Act, applying to the tenancy to be created by the
underlease; and

 
(b)  
a certified copy of the declaration or statutory declaration made by the
undertenant in accordance with the requirements of section 38A(3)(b) of the 1954
Act.

 
18.5  
Any underletting by the Tenant shall be by deed and shall include:

 
(a)  
an agreement between the Tenant and the undertenant that the provisions of
sections 24 to 28 of the 1954 Act are excluded from applying to the tenancy
created by the underlease;

 
(b)  
the reservation of a rent which is not less than the full open market rental
value of the Property at the date the Property is underlet and which is payable
at the same times as the Annual Rent under this lease;

 
(c)  
provisions for the review of rent at the same dates and on the same basis as the
review of rent in this lease, unless the term of the underlease does not extend
beyond the next Review Date;

 
 
15

--------------------------------------------------------------------------------

 
(d)  
a covenant by the undertenant, enforceable by and expressed to be enforceable by
the Landlord (as superior landlord at the date of grant) and its successors in
title in their own right, to observe and perform the tenant covenants in the
underlease and any document that is supplemental or collateral to it and the
tenant covenants in this lease, except the covenants to pay the rents reserved
by this lease;

 
(e)  
provisions requiring the consent of the Landlord to be obtained in respect of
any matter for which the consent of the Landlord is required under this lease;
and

 
(f)  
in the case of an underlease that is not substantively registrable at HM Land
Registry, a covenant by the undertenant not to register any notice of the
underlease at HM Land Registry,

 
and shall otherwise be consistent with and include tenant covenants no less
onerous (other than as to the Annual Rent) than those in this lease and in a
form approved by the Landlord, such approval not to be unreasonably withheld.
 
18.6  
In relation to any underlease granted by the Tenant, the Tenant shall:

 
(a)  
not vary the terms of the underlease nor accept a surrender of the underlease
without the consent of the Landlord, such consent not to be unreasonably
withheld;

 
(b)  
enforce the tenant covenants in the underlease and not waive any of them nor
allow any reduction in the rent payable under the underlease;

 
(c)  
ensure that in relation to any rent review the revised rent is not agreed
without the approval of the Landlord, such approval not to be unreasonably
withheld; and

 
(d)  
where the underlease is not substantively registrable at HM Land Registry, not
register or agree to the registration of any notice of the underlease.

 
19.  
Sharing occupation

 
The Tenant may not share occupation of the Property with any person.
 
20.  
Charging

 
20.1  
The Tenant shall not charge the whole of this lease without the consent of the
Landlord, such consent not to be unreasonably withheld.

 
20.2  
The Tenant shall not charge part only of this lease.

 
 
16

--------------------------------------------------------------------------------

 
21.  
Prohibition of other dealings

 
Except as expressly permitted by this lease, the Tenant shall not assign,
underlet, charge, part with or share possession or share occupation of this
lease or the Property or hold the lease on trust for any person (except pending
registration of a dealing permitted by this lease at HM Land Registry or by
reason only of joint legal ownership).
 
22.  
Registration and notification of dealings and occupation

 
22.1  
In this clause a Transaction is:

 
(a)  
any dealing with this lease or the devolution or transmission of, or parting
with possession of any interest in it; or

 
(b)  
the creation of any underlease or other interest out of this lease, or out of
any interest, underlease derived from it, and any dealing, devolution or
transmission of, or parting with possession of any such interest or underlease;
or

 
(c)  
the making of any other arrangement for the occupation of the Property.

 
22.2  
In respect of every Transaction that is registrable at HM Land Registry, the
Tenant shall promptly following completion of the Transaction apply to register
it (or procure that the relevant person so applies). The Tenant shall (or shall
procure that) any requisitions raised by HM Land Registry in connection with an
application to register a Transaction are dealt with promptly and properly.
Within one month of completion of the registration, the Tenant shall send the
Landlord official copies of its title (and where applicable of the undertenant's
title).

 
22.3  
No later than one month after a Transaction the Tenant shall:

 
(a)  
give the Landlord's solicitors notice of the Transaction;

 
(b)  
deliver two certified copies of any document effecting the Transaction to the
Landlord's solicitors; and

 
(c)  
pay the Landlord's solicitors a registration fee of £50 (plus VAT).

 
22.4  
If the Landlord so requests, the Tenant shall promptly supply the Landlord with
full details of the occupiers of the Property and the terms upon which they
occupy it.

 
23.  
Prohibition of noting lease on the Landlord's title

 
The Tenant shall not make any application to note this lease on the Landlord's
registered title or to register a caution against first registration of the
Landlord's interest in the Property.
 
 
17

--------------------------------------------------------------------------------

 
24.  
Repairs

 
24.1  
The Tenant shall keep the Property clean and tidy and in good repair and
condition.

 
24.2  
The Tenant shall not be liable to repair the Property to the extent that any
disrepair has been caused by Insured Risks, unless and to the extent that:

 
(a)  
the policy of insurance of the Property has been vitiated or any insurance
proceeds withheld in consequence of any act or omission of the Tenant, any
undertenant or their respective workers, contractors or agents or any person on
the Property with the actual or implied authority of any of them; or

 
(b)  
the insurance cover in relation to that disrepair is excluded, limited, is
unavailable or has not been extended, as mentioned in clause 8.2.

 
24.3  
The Tenant shall keep the external areas of the Property in a clean and tidy
condition and not allow any rubbish or waste to be left there. The Tenant shall
clean all windows at the Property as often as is necessary.

 
25.  
Decoration

 
25.1  
The Tenant shall decorate the outside and the inside of the Property as often as
is reasonably necessary and also in the last three months before the end of the
term.

 
25.2  
All decoration shall be carried out in a good and proper manner using good
quality materials that are appropriate to the Property and the Permitted Use and
shall include all appropriate preparatory work.

 
25.3  
All decoration carried out in the last three months of the term shall also be
carried out to the satisfaction of the Landlord and using materials, designs and
colours approved by the Landlord.

 
25.4  
The Tenant shall replace the floor coverings at the Property within the three
months before the end of the term with new ones of good quality and appropriate
to the Property and the Permitted Use.

 
26.  
Alterations

 
26.1  
The Tenant shall not make any external or structural alteration or addition to
the Property and shall not make any opening in any boundary structure of the
Property other than as mentioned in clause 26.3.

 
26.2  
The Tenant shall not install any Service Media on the exterior of the Property
nor alter the route of any Service Media at the Property without the consent of
the Landlord, such consent not to be unreasonably withheld.

 
 
18

--------------------------------------------------------------------------------

 
26.3  
The Tenant may install and remove non-structural, demountable partitioning
provided that it makes good any damage to the Property.

 
27.  
Permitted Alterations

 
27.1  
Subject to the terms of this clause 27 the Tenant shall be permitted to carry
out the works identified in the Schedule (“the Permitted Works”)

 
27.2  
If the Permitted Works are commenced:

 
(a)  
To obtain all consents required for the execution and retention of the Permitted
Works (whether under any Statute or from the owners of any interest in or
occupiers of adjoining or neighbouring property or otherwise); and

 
(b)  
to comply with all the terms and conditions contained in the consents and
approvals relating to the Permitted Works and to serve all notices required to
be served (whether under any Statute or otherwise) prior to the commencement of
the Permitted Works  and to ensure that it is otherwise lawful to commence the
Permitted Works; and

 
(c)  
to carry out the Permitted Works with all due diligence and speed in a good and
workmanlike manner with new good and sound materials  and complete them in their
entirety in accordance with the Plans and Specification within six months after
the date of commencement; and

 
(d)  
to execute the Permitted Works in accordance with the terms and conditions of
all consents and approvals granted in respect of the same the requirements of
all statutes and all insurers of the Property and the regulations laid down by
the Institute of Electrical Engineers and all other similar regulatory bodies;
and

 
(e)  
to be responsible for compliance with and to comply with the terms and
conditions of all consents and approvals granted in respect of the Permitted
Works and with the requirements of all statutes and all insurers of the Property
applicable to arising from or imposed as a result of the execution or retention
of the Permitted Works; and

 
(f)  
if the Permitted Works constitute construction work covered by the CDM
Regulations to elect in writing to be treated for the purposes of the CDM
Regulations as the only client and to ensure compliance with the CDM Regulations
and following completion of the alterations or works to supply a copy of the
health and safety file to the Landlord and at all times during the Term to keep
and update any health and safety file in regard to the Property and to deliver
the same up to the Landlord at the end or sooner determination of the Term; and

 
(g)  
on completion of the Permitted Works to remove all debris and equipment from the
Property to make good any damage (decorative or otherwise) caused to the
Property by the execution of the Permitted Works to clean the Property and then
to notify the Landlord in writing that each of such obligations have been
complied with (and the Permitted Works shall not be considered to have been
completed for the purposes of satisfying any obligation under this deed until
this covenant has been complied with); and

 
 
19

--------------------------------------------------------------------------------

 
(h)  
to supply to the Landlord on demand all such copy documents information and
evidence as it may reasonably require in order to satisfy itself that the
provisions of this deed have been complied with; and

 
(i)  
to permit the Landlord and all others authorised by it to enter the Property at
all reasonable times and on reasonable prior notice for the purpose of
inspecting the Permitted Works or any unauthorised works; and

 
(j)  
if any consent implemented by the Tenant requires the execution of further works
then if requested to do so by the Landlord to execute such further works and
complete them in their entirety prior to the end of the Term (whether or not
such consent specifies a later date); and

 
(k)  
unless requested not to do so by the Landlord or unless a new lease is to be
granted to the Tenant at the end of the Term (containing provisions for the
reinstatement of the Property prior to the end of the term of such new lease to
the same effect as those contained in this deed) to reinstate the Property prior
to the end of the Term by removing all works executed pursuant to this deed and
restoring those parts of the Property affected by such works to the state and
condition in which they were prior to their execution

 
27.3  
To ensure that the execution of the Permitted Works does not:

 
(a)  
cause any damage disturbance annoyance or nuisance to any owner of any interest
in or occupier of the Property and/or adjoining or neighbouring property or any
other person;

 
(b)  
cause any damage or disturbance to the structure of or any plant or machinery at
the Property or to any adjoining or neighbouring property;

 
(c)  
infringe interrupt or destroy any right easement or privilege;

 
(d)  
interrupt any service to or from adjoining or neighbouring property;

 
(e)  
vitiate (in whole or in part) or increase the premiums payable in respect of any
insurance of the Property and/or adjoining or neighbouring property;

 
27.4  
To indemnify and keep the Landlord indemnified against all claims demands
actions or proceedings made or brought and all losses damages costs expenses and
liabilities incurred suffered or arising directly or indirectly in respect of or
otherwise connected with the commencement execution or retention of the
Permitted Works or any breach of this clause.

 
28.  
Signs, aerials and masts

 
28.1  
In this clause 28 Signs include signs, fascia, placards, boards, posters and
advertisements.

 
28.2  
The Tenant shall not attach any Signs to the exterior of the Property or display
any inside the Property so as to be seen from the outside, except Signs of a
design, size and number and in a position that are appropriate to the Property
and the Permitted Use, without the consent of the Landlord, such consent not to
be unreasonably withheld.

 
 
20

--------------------------------------------------------------------------------

 
28.3  
Before the end of the term, the Tenant shall remove any Signs placed by it at
the Property and shall make good any damage caused to the Property by that
removal.

 
28.4  
The Tenant shall allow the Landlord to fix to and keep at the Property any sale
or re-letting board as the Landlord reasonably requires.

 
29.  
Returning the Property to the Landlord

 
29.1  
At the end of the term the Tenant shall return the Property to the Landlord in
the repair and condition required by this lease.

 
29.2  
the Tenant shall remove items it has fixed to the Property and make good any
damage caused to the Property by that removal .

 
29.3  
At the end of the term, the Tenant shall remove from the Property all chattels
belonging to or used by it.

 
29.4  
The Tenant irrevocably appoints the Landlord to be the agent for the Tenant to
store or dispose of any chattels or items it has fixed to the Property and which
have been left by the Tenant on the Property for more than 10 weeks after the
end of the term. The Landlord shall not be liable to the Tenant by reason of
that storage or disposal. The Tenant shall indemnify the Landlord in respect of
any claim made by a third party in relation to that storage or disposal.

 
29.5  
If the Tenant does not comply with its obligations in this clause, then, without
prejudice to any other right or remedy of the Landlord, the Tenant shall pay the
Landlord an amount equal to the Annual Rent the period that it would reasonably
take to put the Property into the condition it would have been in had the Tenant
performed its obligations under this clause. The amount shall be a debt due on
demand from the Tenant to the Landlord.

 
30.  
Use

 
30.1  
The Tenant shall not use the Property for any purpose other than the Permitted
Use.

 
30.2  
The Tenant shall not use the Property for any illegal purpose nor for any
purpose or in a manner that would cause loss, damage, injury, nuisance or
inconvenience to the Landlord or any other owners, tenants or occupiers of any
owner or occupier of neighbouring property.

 
 
21

--------------------------------------------------------------------------------

 
30.3  
The Tenant shall not overload any structural part of the Property nor any
Service Media at or serving the Property.

 
31.  
Compliance with laws

 
31.1  
The Tenant shall comply with all laws relating to:

 
(a)  
the Property and the occupation and use of the Property by the Tenant;

 
(b)  
the use of all Service Media and machinery and equipment at or serving the
Property;

 
(c)  
any works carried out at the Property; and

 
(d)  
all materials kept at or disposed from the Property.

 
31.2  
Without prejudice to any obligation on the Tenant to obtain any consent or
approval under this lease, the Tenant shall carry out all works that are
required under any law to be carried out at the Property by the occupier.

 
31.3  
Within 5 days after receipt of any notice or other communication affecting the
Property (and whether or not served pursuant to any law) the Tenant shall:

 
(a)  
send a copy of the relevant document to the Landlord; and

 
(b)  
take all steps necessary to comply with the notice or other communication and
take any other action in connection with it as the Landlord may require.

 
31.4  
The Tenant shall not apply for any planning permission for the Property.

 
31.5  
The Tenant shall not carry out any works at the Property in respect of which the
CDM Regulations apply without the consent of the Landlord. Such consent is not
to be unreasonably withheld in the case of works in respect of which the
Landlord is not otherwise to withhold its consent unreasonably or which the
Tenant is obliged to carry out under the terms of this lease.

 
31.6  
The Tenant shall maintain the health and safety file for the Property in
accordance with the CDM Regulations and shall give it to the Landlord at the end
of the term.

 
31.7  
As soon as the Tenant becomes aware of any defect in the Property, it shall give
the Landlord notice of it. The Tenant shall indemnify the Landlord against any
liability under the Defective Premises Act 1972 in relation to the Property by
reason of any failure of the Tenant to comply with any of the tenant covenants
in this lease.

 
31.8  
The Tenant shall keep the Property equipped with all fire prevention, detection
and fighting machinery and equipment and fire alarms which are required under
all relevant laws or required by the insurers of the Property or reasonably
recommended by them or reasonably required by the Landlord and shall keep that
machinery, equipment and alarms properly maintained and available for
inspection.

 
 
22

--------------------------------------------------------------------------------

 
32.  
Encroachments, obstructions and acquisition of rights

 
32.1  
The Tenant shall not grant any right or licence over the Property to a third
party.

 
32.2  
If a third party makes or attempts to make any encroachment over the Property or
takes any action by which a right may be acquired over the Property, the Tenant
shall:

 
(a)  
immediately give notice to the Landlord; and

 
(b)  
take all steps (including any proceedings) the Landlord reasonably requires to
prevent or license the continuation of that encroachment or action.

 
32.3  
The Tenant shall not obstruct the flow of light or air to the Property nor
obstruct any means of access to the Property.

 
32.4  
The Tenant shall not make any acknowledgement that the flow of light or air to
the Property or that the means of access to the Property is enjoyed with the
consent of any third party.

 
32.5  
If any person takes or threatens to take any action to obstruct the flow of
light or air to the Property or obstruct the means of access to the Property,
the Tenant shall:

 
(a)  
immediately notify the Landlord; and

 
(b)  
take all steps (including proceedings) the Landlord reasonably requires to
prevent or secure the removal of the obstruction.

 
33.  
Remedy breaches

 
33.1  
The Landlord may enter the Property to inspect its condition and state of repair
and may give the Tenant a notice of any breach of any of the tenant covenants in
this lease relating to the condition or repair of the Property.

 
33.2  
To the extent that the Property is in a state of material or substantial
disrepair, if the Tenant has not begun any works needed to remedy that breach
within two months following that notice (or if works are required as a matter of
emergency, then immediately) or if the Tenant is not carrying out the works with
all due speed, then the Landlord may enter the Property and carry out the works
needed.

 
33.3  
The costs incurred by the Landlord in carrying out any works pursuant to this
clause (and any professional fees and any VAT in respect of those costs) shall
be a debt due from the Tenant to the Landlord and payable on demand.

 
 
23

--------------------------------------------------------------------------------

 
33.4  
Any action taken by the Landlord pursuant to this clause shall be without
prejudice to the other rights of the Landlord, including those under clause 37.

 
34.  
Indemnity

 
The Tenant shall keep the Landlord indemnified against all expenses, costs,
claims, damage and loss (including any diminution in the value of the interest
of the Landlord in the Property and loss of amenity of the Property) arising
from any breach of any tenant covenants in this lease, or any act or omission of
the Tenant, any undertenant or their respective workers, contractors or agents
or any other person on the Property with the actual or implied authority of any
of them.
 
35.  
Covenant for quiet enjoyment of the Landlord

 
The Landlord covenants with the Tenant, that, so long as the Tenant pays the
rents reserved by and complies with its obligations in this lease, the Tenant
shall have quiet enjoyment of the Property without any lawful interruption by
the Landlord or any person claiming under the Landlord.
 
36.  
Guarantee and indemnity

 
For so long as any guarantor remains liable to the Landlord, the Tenant shall,
if the Landlord requests, procure that that guarantor joins in any consent or
approval required under this lease and consents to any variation of the tenant
covenants of this lease.
 
37.  
Condition for re-entry

 
37.1  
The Landlord may re-enter the Property (or any part of the Property) at any time
after any of the following occurs:

 
(a)  
any rent is unpaid 21 days after becoming payable whether it has been formally
demanded or not; or

 
(b)  
any breach of any condition, or tenant covenant, in this lease; or

 
(c)  
where the Tenant or any guarantor is a corporation:

 
(i)  
the taking of any step in connection with any voluntary arrangement or any other
compromise or arrangement for the benefit of any creditors of the Tenant or
guarantor; or

 
(ii)  
the making of an application for an administration order or the making of an
administration order in relation to the Tenant or guarantor; or

 
(iii)  
the giving of any notice of intention to appoint an administrator, or the filing
at court of the prescribed documents in connection with the appointment of an
administrator, or the appointment of an administrator, in any case in relation
to the Tenant or guarantor; or

 
 
24

--------------------------------------------------------------------------------

 
(iv)  
the appointment of a receiver or manager or an administrative receiver in
relation to any property or income of the Tenant or guarantor; or

 
(v)  
the commencement of a voluntary winding-up in respect of the Tenant or
guarantor, except a winding-up for the purpose of amalgamation or reconstruction
of a solvent company in respect of which a statutory declaration of solvency has
been filed with the Registrar of Companies; or

 
(vi)  
the making of a petition for a winding-up order or a winding-up order in respect
of the Tenant or guarantor; or

 
(vii)  
the striking-off of the Tenant or guarantor from the Register of Companies or
the making of an application for the Tenant or the guarantor to be struck-off;
or

 
(viii)  
the Tenant or the guarantor otherwise ceasing to exist; or

 
(d)  
where the Tenant or any guarantor is an individual:

 
(i)  
the taking of any step in connection with any voluntary arrangement or any other
compromise or arrangement for the benefit of any creditors of the Tenant or
guarantor; or

 
(ii)  
the presentation of a petition for a bankruptcy order or the making of a
bankruptcy order against the Tenant or guarantor.

 
37.2  
If the Landlord re-enters the Property (or any part of the Property) pursuant to
this clause 37, this lease shall immediately end, but without prejudice to any
right or remedy of the Landlord in respect of any breach of covenant by the
Tenant or any guarantor.

 
38.  
Liability

 
38.1  
At any time when the Landlord, the Tenant or a guarantor is more than one
person, then in each case those persons shall be jointly and severally liable
for their respective obligations arising by virtue of this lease. The Landlord
may release or compromise the liability of any one of those persons comprising
the Tenant or guarantor or grant any time or concession to any one of them
without affecting the liability of any other of them.

 
38.2  
The obligations of the Tenant arising by virtue of this lease are owed to the
Landlord and the obligations of the Landlord are owed to the Tenant.

 
 
25

--------------------------------------------------------------------------------

 
38.3  
In any case where the facts are or should reasonably be known to the Tenant, the
Landlord shall not be liable to the Tenant for any failure of the Landlord to
perform any landlord covenant in this lease unless and until the Tenant has
given the Landlord notice of the facts that give rise to the failure and the
Landlord has not remedied the failure within a reasonable time.

 
39.  
Entire agreement and exclusion of representations

 
39.1  
This lease constitutes the entire agreement and understanding of the parties
relating to the transaction contemplated by the grant of this lease and
supersedes any previous agreement between the parties relating to the
transaction.

 
39.2  
The Tenant acknowledges that in entering into this lease it is not relying on,
nor shall have no remedy in respect of, any statement or representation made by
or on behalf of the Landlord.

 
39.3  
Nothing in this lease constitutes or shall constitute a representation or
warranty that the Property may lawfully be used for any purpose allowed by this
lease.

 
39.4  
Nothing in this clause shall, however, operate to limit or exclude any liability
for fraud.

 
40.  
Notices, consents and approvals

 
40.1  
Except where this lease specifically states that a notice need not be in
writing, or where notice is given in an emergency, any notice given pursuant to
this lease shall be in writing.

 
40.2  
A written notice shall be delivered by hand or sent by pre-paid first class post
or registered post. A correctly addressed notice sent by pre-paid first class
post shall be deemed to have been delivered at the time at which it would have
been delivered in the normal course of the post.

 
40.3  
Section 196 of the Law of Property Act 1925 shall otherwise apply to notices
given under this lease.

 
40.4  
Where the consent of the Landlord is required under this lease, a consent shall
only be valid if it is given by deed, unless:

 
 
26

--------------------------------------------------------------------------------

 
(a)  
it is given in writing and signed by a person duly authorised on behalf of the
Landlord; and

 
(b)  
it expressly states that the Landlord waives the requirement for a deed in that
particular case,

 
If a waiver is given, it shall not affect the requirement for a deed for any
other consent.
 
40.5  
Where the approval of the Landlord is required under this lease, an approval
shall only be valid if it is in writing and signed by or on behalf of the
Landlord, unless:

 
(a)  
the approval is being given in a case of emergency; or

 
(b)  
this lease expressly states that the approval need not be in writing.

 
40.6  
If the Landlord gives a consent or approval under this lease, the giving of that
consent or approval shall not imply that any consent or approval required from a
third party has been obtained, nor shall it obviate the need to obtain any
consent or approval from a third party.

 
41.  
Governing law and jurisdiction

 
41.1  
This lease shall be governed by and construed in accordance with the law of
England and Wales.

 
41.2  
The parties irrevocably agree to submit to the exclusive jurisdiction of the
courts of England and Wales over any claim or matter arising under or in
connection with this lease or the legal relationships established by it.

 
42.  
Contracts (Rights of Third Parties) Act 1999

 
A person who is not party to this lease shall not have any rights under or in
connection with this lease by virtue of the Contracts (Right of Third Parties)
Act 1999.
 
43.  
Landlord and Tenant (Covenants) Act 1995

 
This lease creates a new tenancy for the purposes of the Landlord and Tenant
(Covenants) Act 1995.
 
44.  
Break Clause

 
If the Tenant wishes to determine this lease at any time fromand gives to the
Landlord not less than 6 month's notice of that wish and up to the date of
determination pays the Annual Rent and Service Charge and is not in material
breach of any material covenant in this lease, then on expiry of the notice the
Term is to cease and determine immediately, but without prejudice to any rights
or remedies that may have accrued.
 
 
27

--------------------------------------------------------------------------------

 


This document has been executed as a deed and is delivered and takes effect on
the date stated at the beginning of it.


Schedule


Alterations permitted under this Lease


1.           Subdivide Unit 8 into two equal units.
2.           Landlord to relocate into Landlord’s Neighbouring Property.
3.           Tenant to form opening between Unit 7 and 8
4.
New office arrangement to be installed in Unit 7 and new part of 8 as per
attached plans


 
28

--------------------------------------------------------------------------------

 



Signed as a deed by Quentin King
 
/s/ Quentin King
in the presence of:
   
 
/s/ Christopher Hunt
   
Name:     / Mr. Christopher Hunt /
   
Address: / 7 Dale Road /
             / Lewes, East Sussex, BN7 1LH /
 
   



 
Signed as a deed by Clean Power Technologies Limited acting by:
       
/s/ Abdul Mitha
   
Director
 
     






 
29

--------------------------------------------------------------------------------

 
